                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KENNETTA P. WASHINGTON,                         §
                                                §
               Plaintiff,                       §
v.                                              §    Civil Action No. 3:17-CV-3382-B
                                                §
BRINK’S, INC.,                                  §
                                                §
               Defendant.                       §

             ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                 OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

        Defendant’s Motion to Dismiss for Failure to Prosecute, filed April 27, 2018 (doc. 15), is

GRANTED. By separate judgment, the plaintiff’s claims against the defendant will be DISMISSED

with prejudice.

       SIGNED this 26th day of November, 2018.




                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE
